Citation Nr: 0720695	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  03-32 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
right wrist injury.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for chronic cervical 
spine strain.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for severed facial 
nerve, also claimed as dental problems.  

4.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to April 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Manchester, New Hampshire, Department of Veterans Affairs 
(VA) Regional Office (RO).  In September 2006, the Board 
decided two issues and remanded four others for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran and his representative contend, in essence, that 
the veteran has submitted sufficient evidence to reopen the 
claims for residuals, right wrist injury, cervical spine 
injury and severed facial nerve.  He also claims that he 
warrants a TDIU as he believes that his service-connected 
disability prevents him from gaining substantially gainful 
employment.  

In November 2005, the veteran was scheduled for a 
videoconference hearing.  He failed to report.  The same day 
as the hearing, the veteran's representative asked to 
reschedule the hearing.  No reason for the veteran's failure 
to show for the hearing was given, but the representative 
asked that the hearing be rescheduled for White River 
Junction, Vermont to give the veteran an opportunity to use 
the hospital transportation service to get to the hearing.  
In January 2006, under the provisions of 38 C.F.R. § 20.704, 
the motion to reschedule the videoconference hearing before a 
Veterans Law Judge (VLJ) was denied.  

In July 2006, and again in September 2006, the veteran 
requested another opportunity to testify at a videoconference 
hearing.  He indicated, in pertinent part, that he failed to 
report for his November 2005 hearing because he was to be 
provided transportation by his representative to the 
videoconference hearing because he did not have access to 
transportation.  He stated that he waited for his 
representative, and no one ever came to pick him up.  In May 
2007, the veteran's representative again requested, on the 
veteran's behalf, the veteran's desire to testify at a 
videoconference hearing.  

In an effort to give the veteran every opportunity to pursue 
his claim, he should be provided such an opportunity to 
testify at a videoconference hearing on his behalf.  See 
38 C.F.R. § 20.700 (a).  

Accordingly, this case is REMANDED to the RO for the 
following action: 

The RO should take appropriate action and 
schedule a videoconference hearing for 
the veteran.  He should be notified of 
the date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




